 



Exhibit 10.9
THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
     THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
entered into as of the 27th day of October, 2005 (the “Effective Date”) by and
between Patrick Henry Associates, L.P. (“Seller”) and Columbia Equity Trust,
Inc. (“Purchaser”).
RECITALS
     A. Seller and Purchaser entered into a Purchase and Sale Agreement dated as
of August 5, 2005, as amended (collectively, the “Contract”), pursuant to which
Seller agreed to sell to Purchaser, and Purchaser agreed to buy from Seller the
Property (as defined in the Contract).
     B. Seller and Purchaser have agreed to modify the terms of the Contract as
set forth in this Amendment.
     C. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Contract.
     NOW THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, Seller and
Purchaser agree as follows:
AGREEMENTS
     1. Seller and Purchaser acknowledge receipt from GMAC Commercial Mortgage
of a letter dated October 19, 2005 (the “GMAC Consent Letter”) consenting to the
assumption by Purchaser of the Existing Mortgage subject to certain terms and
conditions set forth in the GMAC Consent Letter, including approval of the
assumption by the Special Servicer of the loan and the Directing
Certficateholder (collectively, the “Special Servicer/DC Approval”). Purchaser
hereby agrees to use commercially reasonable efforts to satisfy the conditions
set forth in paragraphs 2, 5, 6, 7, 8, 9, 10, 11 and 12 of the GMAC Consent
Letter which are within its control in a timely manner. Seller and Purchaser
hereby agree to extend the Outside Date to November 18, 2005 in order to satisfy
the other conditions set forth in the GMAC Consent Letter, including obtaining
the Special Servicer/DC Approval.
     2. Except as modified by this Amendment, all of the terms of the Contract
shall remain unchanged and in full force and effect.

 



--------------------------------------------------------------------------------



 



           3. This Amendment may be executed in counterparts all of which
together shall constitute one and the same instrument.
           IN WITNESS WHEREOF, Seller and Purchaser have entered into this
Amendment as of the date first above stated.

                 

  SELLER:            
 
                    PATRICK HENRY ASSOCIATES L.P.    
 
               

  By:   SAP IV Patrick Henry NF GP L.L.C.,    

      its sole general partner    
 
               

      By:   SAP IV manager, Inc.,    

          its manager    
 
               

  By:   /s/ Richard Wilpon    

           
 
               

  Its:   Senior Executive Vice President    

           
 
                    PURCHASER:        
 
                    COLUMBIA EQUITY TRUST, INC.,
a Maryland corporation    
 
               

  By:   /s/ Clinton D. Fisch    

           
 
               

  Its:   Director of Acquisitions    

               

2